Citation Nr: 0323530	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-08 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lower back 
disability.

2.  Entitlement to service connection for cervical spine 
degenerative joint disease.

3.  Entitlement to service connection for a disorder 
characterized by left foot swelling.

4.  Entitlement to service connection for post-traumatic 
stress disorder, also claimed as anxiety disorder and stress 
syndrome.

5.  Entitlement to service connection for irritable bowel 
syndrome and diverticulitis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970 with no foreign service.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire denied benefits sought in November 2000, and the 
veteran appealed.  


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2. A lower back disability was not manifest in service, lower 
back arthritis was not manifest within one year of service 
discharge and a lower back disability is unrelated to any 
incident of service.

3.  A cervical spine disorder not manifest in service, 
cervical spine arthritis was not manifest within one year of 
service discharge and a cervical spine disability is 
unrelated to any incident of service.

4.  A disorder characterized by left foot swelling was not 
manifest in service and is unrelated to any incident of 
service.

5.  An acquired psychiatric disorder including post-traumatic 
stress disorder, also claimed as anxiety disorder and stress 
syndrome was not manifest within one year of service 
discharge and is unrelated to any incident of service.

6.  Irritable bowel syndrome and diverticulitis were not 
manifest in service and are unrelated to any incident of 
service.




CONCLUSIONS OF LAW

1.  Lower back disability including arthritis was not 
incurred or aggravated by service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.3.303, 3.304, 
3.307, 3.309 (2002).

2.  Cervical spine degenerative joint disease was not 
incurred or aggravated by service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.3.303, 3.304, 
3.307, 3.309 (2002).

3.  A disorder characterized by left foot swelling was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

4.  Post-traumatic stress disorder also claimed as anxiety 
disorder and stress syndrome was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

5.  Irritable bowel syndrome and diverticulitis were not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
to inform the veteran of which information and evidence is to 
be provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159.  
The record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claim and who had what duties including in 
the January 2000 VA Form 21-526, VA's November 2000 rating 
decision, the February 2001 statement of the case, and an 
August 2002 VCAA letter to the veteran.

The Board concludes that the discussions in the rating 
decision, statement of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records and service personnel 
records were obtained.  VA and private medical records have 
been requested and obtained, and VA examinations are not 
necessary.  Reasonable attempts were made to obtain 
identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
the claim.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Congenital or developmental defects and personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection maybe granted for post-traumatic stress 
disorder when there is medical evidence diagnosing it, a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
in-service stressor is related to combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Due consideration is to be given to the places, types, and 
circumstances of a veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

Arthritis, psychosis, or organic disease of the nervous 
system will be presumed to have been incurred or aggravated 
in service if it is manifested to a degree of 10 percent 
within one year of discharge from a period of service lasting 
90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Analysis

The veteran asserts that he is a combat veteran and that he 
served in Vietnam.  However, the preponderance of the 
evidence indicates that he is not a combat veteran and that 
he did not serve in Vietnam.  His service documents are more 
probative than his statements in a compensation setting.  His 
service documents show no foreign service and no indicia of 
combat.  Similarly probative are his service medical records 
which do not show his presence anywhere except within the 
Continental United States.  No evidence submitted is 
probative of combat.  Therefore, the Board concludes that the 
combat evidence rule is not for application.

Post-traumatic stress disorder, also claimed as anxiety 
disorder and stress syndrome

Service medical records do not show treatment for psychiatric 
problems, and on service discharge examination in examination 
in September 1970 and annual service examination in September 
1971, the veteran denied psychiatric symptomatology and 
clinically, he was psychiatrically normal.  

In May 1989, Dr. S. treated the veteran for anxiety problems 
following a motor vehicle accident.  In October 1989, the 
veteran was quite anxious and tense about a pending court 
case.  

An April 1996 private medical record states that the veteran 
had acute situational stress.  In January, he had been served 
a lawsuit.  Since then, he had great difficulty with 
concentration and sleep.  

An April 2000 VA medical record indicates that the veteran 
reported having recurrent dreams related to his service in 
Vietnam.  He stated that he could not talk about it because 
he was sworn to secrecy.  He reported that he had been 
anxious and down ever since Vietnam.  He reported that he was 
unable to work and that he worries constantly and was anxious 
starting in the military.  The diagnoses were alcohol abuse 
by history; rule out substance induced anxiety disorder; rule 
out dementia; rule out bipolar; rule out post-traumatic 
stress disorder; rule out dependent personality disorder; and  
rule-out obsessive compulsive disorder.

A May 2000 VA medical record after an MMPI contains 
impressions of rule out schizophrenia and rule out organic 
process.  

In September 2000, the veteran described alleged in-service 
stressors, to include sniper fire, a bush fight, a rocket 
attack, a firefight, hand to hand combat, a napalm sweep, and 
flame throwers.  He stated that the dates were between 
September 1969 and October 1970 and that they took place in 
Laos, North Vietnam, and Cambodia.  He named 8 individuals 
who had been killed in action.  

In October 2001, Paul W. S., M.D. reported that the veteran 
was a former navy seal in Vietnam and that he had post-
traumatic stress disorder.

In October 2001, the veteran stated that available service 
records are inaccurate and incomplete and that affirmative 
evidence was provided by private medical records. 

A May 2002 affidavit from the veteran's wife states that she 
met him in May 1974 and that since that time, she had 
witnessed the veteran having conversations about his combat 
experiences in Vietnam, and she had observed him having 
visibly emotional reactions to all topics relative to his 
experiences in Vietnam.  She stated that his childhood had 
been happy and that his character had changed because of his 
experiences in Southeast Asia, according to conversations she 
had had with the veteran's mother and his aunt.

A June 2002 VA medical record notes a history of service in 
Vietnam, a firefight, and being surrounded at gunpoint, etc.  
It reports post-traumatic stress disorder symptoms, and 
diagnoses chronic severe post-traumatic stress disorder.

The preponderance of the evidence indicates that the veteran 
had no psychiatric problems in service and that his 
psychiatric problems were first manifest many years after 
service and are unrelated to service.  The veteran's service 
medical records mention no psychiatric problems, and he 
denied psychiatric symptoms and was found to be normal on 
service discharge examination in September 1970 and on annual 
service examination in September 1971.  His recent statements 
of anxiety starting in the military are self-serving and are 
outweighed by what he stated contemporaneous to service and 
by the clinical findings on service discharge examination in 
September 1970 and annual service examination in September 
1971.  His wife's statements about a change in the veteran's 
character are noted.  However, the service medical records 
are deemed more probative evidence that there is no 
connection between service and psychiatric disease because 
during service and on annual examination in September 1971, 
the veteran provided important information, as did trained 
health care providers.  

The Board finds the information from both the veteran and the 
health care providers in September 1970 and September 1971 to 
be reliable.  The veteran was in a position where he knew 
that providing false information could be detected and 
sanctioned then and there under the military justice code.  
The veteran was first treated for anxiety in May 1989.  No 
chronicity since service was mentioned.  

As for post-traumatic stress disorder, the most probative 
evidence of record as to whether the veteran experienced the 
stressors he claims is his service personnel records.  His 
service documents show no foreign service and no indicia of 
combat.  Similarly probative are his service medical records 
which do not show his presence anywhere except within the 
Continental United States.

While the veteran alleges that he experienced stressors by 
serving in Vietnam and engaging in combat, he does so in a 
compensation setting removed from service, whereas his 
service personnel records and service medical records were 
compiled contemporaneous to service pursuant to military 
recordkeeping requirements.  His wife's statements do not 
counterweigh the service records.  She has only known him 
since May 1974.  His service personnel records, service 
medical records, and September 1971 annual service 
examination report refute his assertions.  He was normal 
psychiatrically and was stationed only in the Continental 
United States.  The Board finds that the veteran is not 
credible.  The provisions of 38 C.F.R. § 3.304(f) indicate 
that service connection for post-traumatic stress disorder 
requires credible supporting evidence that the claimed 
in-service stressor occurred.  There is no credible evidence 
of an in-service stressor in this case.

If the veteran has a psychosis or organic disease of the 
nervous system, it was not shown in or within one year after 
service.  If the veteran has obsessive compulsive disorder, 
it is not shown in service.  

Primary alcohol abuse and dependent personality disorder, if 
present, are not subject to service connection.  See 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(c), respectively.

Lower back disability.

Service medical records do not show treatment for lower back 
disease or injury.  On service discharge examination in 
September 1970, the veteran denied having or having had back 
trouble of any kind, and on annual service examination in 
September 1971, the veteran denied having or having had 
recurrent back pain.  Clinically on both occasions, his spine 
and musculoskeletal system were normal.  

The veteran became a new patient of Webster F. S., M.D. in 
January 1982.  Later in 1982, the veteran advised Dr. Webster 
F. S. that a few days beforehand he awoke with a stiff lower 
back with some radiation.  Dr. S. stated that he had a low 
back sprain.

An October 1986 letter from John H. L., M.D. states that the 
veteran described the initial onset of back pain in 1979 
shortly after a possible right ankle sprain.  This was 
treated with Prednisone and injection in his back with no 
relief.  However, it spontaneously cleared after about 4 
months, but since that initial episode, he had had a 
recurrent episode approximately every other year.  His 
current episode had been going on for 4 or 5 months.  It was 
felt that he had somewhat chronic low back pain which was 
soft tissue in origin although the role of the degenerative 
change in the spine was not yet clear.  X-rays were reported 
to have revealed minor congenital changes at L5-S1 junction 
with some degenerative changes at the same level and disc 
space narrowing at the L5 transitional vertebra.

The veteran was seen by Dr. Webster F. S. for back muscle 
spasm after a motor vehicle accident in 1989.  

An April 1992 private medical record from Penacook Family 
Physicians notes a lumbar region muscle injury in May 1987.

An April 1992 private medical record from Joel C. B., M.D. 
states that the veteran had an L4-5 disc problem which had 
been diagnosed several years beforehand.  In July 1992, Dr. 
Berman stated that the veteran had low back strain or 
radiculopathy and documented degenerative disc disease.  He 
had been carrying heavy boxes for several blocks the week 
beforehand and developed rather sudden right lower back pain 
and stiffness.   

Degenerative disc disease and a transitional vertebra were 
shown on private X-ray in March 1994.  

With the veteran's December 1999 VA Form 21-526, he submitted 
a January 2000 letter from J. C. B., M.D. which states that 
since the veteran had sought and received medical treatment 
for this condition in the military, Dr. B. believed that it 
was more likely than not to have originated while in the 
service.

In October 2001, the veteran stated that available service 
records are inaccurate and incomplete and that affirmative 
evidence was provided by private medical records. 

While the veteran currently has low back disability, the 
preponderance of the evidence shows no in-service low back 
disease or injury, and that lower back arthritis was not 
manifested to a degree of 10 percent within one year of 
service discharge.  

The service medical records, including the service discharge 
examination reports and the history furnished by the veteran 
at the time of the service discharge examination and service 
annual examination in September 1971 are the most probative 
evidence, showing no in-service disease or injury and no 
arthritis to a degree of 10 percent within a year of service 
discharge.  The veteran's more recent statements, 
contemporaneous to a compensation setting, of in-service back 
problems, are refuted by the information contained in the 
more probative reports disclosing post-service onset without 
an in-service history.  

Dr. B. stated that the veteran received medical treatment for 
a back problem while in the military.  However, there is no 
support for this statement in the service medical records and 
the preponderance of the evidence shows no in-service disease 
or injury.  There is no indication that Dr. B. knew the 
veteran during service or in proximity to separation from 
service.  There is no indication that Dr. B. has personal 
knowledge of in-service events or that he reviewed records 
during the critical time frame.  Therefore, Dr. B. is not 
competent to establish that there had been a back injury or 
disease during service.  To the extent that Dr. B. renders an 
opinion based on history provided by the veteran, such 
opinion can be no better than the credibility of the 
informant.  The veteran's statement that he sought and 
received treatment for his back in service is not credible.  
It was made in a compensation setting and not harmonious with 
the information he provided in September 1970 and September 
1971.  In September 1970, the veteran had specifically denied 
back pain in a certified statement.  In September 1971, he 
certified that he had had no back trouble of any kind.  
Furthermore, when first seen in 1982, he reported a recent 
history of back pain rather than a history dating to service.  
The veteran's initial report for treatment purposes is 
credible since it was made under circumstances when providing 
accurate information might produce a better medical outcome.  
Similarly, his statements to the service department in 
September 1970 and September 1971 were certified and 
contemporaneous with in-service events.  The Board concludes 
that such statements are far more probative than his remote 
post-service statement.  In sum, his recent assertions are 
not credible and a medical opinion based on them are of 
little probative value.

While the veteran alleged that the record is incomplete, this 
does not make up for the fact that there is not at least a 
relative equipoise of evidence showing in-service low back 
disease or injury.

The Board notes that congenital changes at the L5-S1 junction 
and an L5 transitional vertebra were noted by Dr. L. in 
October 1986.  However, an in-service disease or injury has 
not been shown.  Accordingly, the claim must fail.  Sanchez-
Benitez v. West, 239 Fed. 3d. 1356 (Fed Cir. 2001).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Cervical spine degenerative joint disease.

Service medical records do not show treatment for cervical 
spine disease or injury, and on service discharge examination 
in September 1970 and annual service examination in September 
1971, the veteran denied having or having had bone or joint 
deformity and neuritis, and clinically, his cervical spine 
and musculoskeletal and neurological systems were normal.  

According to an April 1992 private medical record from 
Penacook Family Physicians, the veteran had a neck injury in 
December 1990.

An April 1992 private medical record from Joel C. B., M.D. 
states that the veteran had a diagnosis of C5-6 disc disease 
and had noticed a two month exacerbation.  The disc problem 
was diagnosed several years ago.  The assessment was 
degenerative disc disease and it was reported that an MRI in 
December 1990 showed no actual herniation.  

Neck symptoms began about a year before April 1992 according 
to an April 1992 medical record from Robert C. B., D.O.  His 
medical note mentioned degenerative disc.  A March 1995 note 
from Dr. B. indicates that X-rays in 1991 had revealed 
degenerative joint disease of the cervical spine.

In January 2000, Dr. Joel C. B. stated that he had been 
treating the veteran for degenerative disc disease of C5-6 
since 1992 and that since the veteran sought medical 
attention for this problem while in the military, Dr. B. 
believed it was more likely than not to have originated in 
service.  

In October 2001, the veteran stated that available service 
records are inaccurate and incomplete and that affirmative 
evidence was provided by private medical records. 

The service medical records, including the service discharge 
examination reports and the history furnished by the veteran 
at the time of the service discharge examination and service 
annual examination in September 1971 are the most probative 
evidence, showing no in-service cervical spine disease or 
injury and no arthritis to a degree of 10 percent within a 
year of service discharge.  The veteran's recent statements, 
contemporaneous to a compensation setting, of in-service neck 
treatment, are not as probative as the information contained 
in the April 1992 reports from the Penacook Family Physicians 
disclosing post-service injury in about December 1990 without 
in-service history.  

Dr. Joel C. B. stated in January 2000 that the veteran 
received medical treatment for a cervical spine problem while 
in the military.  However, there is no indication that Dr. B. 
knew the veteran during service or in proximity to separation 
from service.  There is no indication that Dr. Joel C. B. has 
personal knowledge of in-service events or that he reviewed 
records during the critical time frame.  Therefore, Dr. B. is 
not competent to establish that there had been a cervical 
spine injury or disease during service.  To the extent that 
Dr. Joel C. B. renders an opinion based on history provided 
by the veteran, such opinion can be no better than the 
credibility of the informant.  

The Board finds that the veteran is not credible in asserting 
that he sought treatment for degenerative disc disease of C5-
6 in service.  There are no service medical records showing 
treatment for it.  Additionally, he denied arthritis, joint 
deformity, and neuritis in certified statements on service 
examinations in September 1970 and September 1971, when he 
knew he would be examined for them and that falsely reporting 
them could have been detected and sanctioned.  Moreover, his 
spine and neurological system were examined and found to be 
normal in September 1970 and September 1971.  

Additionally, the veteran reported injuring his neck in 1990 
when he was initially treated at the Penacook Family 
Physicians in April 1992.  Additionally, he told Dr. Joel C. 
B. in April 1992 that the disc problem had been diagnosed 
only "several" years ago, and he told Dr. Robert C. B. in 
April 1992 that his neck symptoms began about a year before 
April 1992.  These are three independent statements dating 
the injury and initial symptoms to about December 1990 and 
they were given in a treatment setting, where accurate 
information could potentially benefit the outcome of the 
treatment, and before a VA compensation setting was present.  
The statements he gave on service examinations in September 
1970 and September 1971 and to private health care providers 
in April 1992 are deemed much more probative than the 
statement reported by Dr. Joel C. B. in January 2000.  The 
statement reported by Dr. B. in January 2000 is at variance 
with the service examination reports and the earlier 
treatment reports from April 1992 and in light of the earlier 
treatment reports and the September 1970 and September 1971 
examination reports is not probative.  

In sum, the evidence indicating that the veteran sought 
treatment for degenerative disc disease in service is not 
credible and a medical opinion based on it is of little 
probative value.

A claim must fail when there is no sufficient factual finding 
showing that a current disability derives from an in-service 
disease or injury.  Sanchez-Benitez v. West, 239 Fed. 3d. 
1356 (Fed Cir. 2001).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Left foot swelling

Service medical records do not show treatment for left foot 
disease or injury, and on service discharge examination in 
examination in September 1970 and annual service examination 
in September 1971, the veteran denied having or having had 
foot trouble and clinically, his lower extremities and feet 
were normal.  

A February 2000 VA medical record notes that the veteran was 
new to the clinic and that he complained of swelling of the 
dorsum of his feet at the end of the day which did not invade 
the ankle.  

An October 2001 private medical record from Stephen H. A., 
M.D. notes complaints of left leg and foot pain and swelling 
and a VA hospitalization two months beforehand for heart 
problems.  A Doppler study was normal with no sign of clot or 
vascular abnormality.  The diagnosis was edema of the left 
leg, possibly early cellulitis.  

In October 2001, the veteran stated that available service 
records are inaccurate and incomplete and that affirmative 
evidence was provided by private medical records. 

The preponderance of the evidence shows no in-service left 
foot disease or injury.  The veteran was examined in 
September 1970 and September 1971.  He denied foot trouble 
and his feet and lower extremities were normal.  These are 
probative facts.  Moreover, there is no competent medical 
evidence of record relating the veteran's left lower 
extremity problems which were first treated in or after 
February 2000 to any incident of service.  The veteran's own 
attempts to attribute left foot swelling to service are 
unsupported and not credible.  Accordingly, service 
connection is not warranted.   

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Irritable bowel syndrome and diverticulitis

Service medical records do not show treatment for digestive 
tract disease or injury, and on service discharge examination 
in September 1970 and annual service examination in September 
1971, the veteran denied indigestion, stomach and intestinal 
trouble, and piles or rectal disease.  Clinically, his 
abdomen, viscera, anus, and rectum were normal.  

In December 1982, Webster F. S., M.D. noted that the veteran 
complained of hyperactive bowel sounds and lower abdominal 
cramps.  Hemorrhoids were diagnosed in 1984.

A 1985 private medical record from Dr. Webster F. S. notes 
that sigmoidoscopy to 7 inches was negative except for spasm.  
The next 1985 note from Dr. Webster F. S. indicates that the 
veteran had what appeared to be irritable colon.  Dr. Webster 
F. S. reported that the veteran lectured at a college and 
gave accounting courses, and apparently he had been under a 
great deal of stress.  In March 1986, the veteran stated that 
he thought his symptoms of his colon disease were definitely 
related to his job and he was going to resign because of it. 

John M., M.D. rendered treatment for anal fissure in October 
1992 and gave an impression of possible abdominal discomfort 
secondary to irritable bowel syndrome in December 1992.  

An April 1993 colonoscopy report from Paul S., M.D. states 
that the veteran had a few right sided diverticula.  

An October 1994 colonoscopy report from Gregory M. M., M.D. 
indicates that a polypectomy of the ascending colon was 
accomplished and that there were occasional small 
diverticula.

A February 2000 VA medical record notes that the veteran was 
new to the clinic and that he reported fecal incontinence and 
wearing a protective undergarment for the past 6 years.

In October 2001, the veteran stated that available service 
records are inaccurate and incomplete and that the digestive 
system disorder was a direct result of post-traumatic stress 
disorder. 

The preponderance of the evidence shows that the veteran's 
digestive tract disorders, to include his irritable bowel 
syndrome and diverticulitis, were not incurred or aggravated 
in service.  They were first shown many years after service 
and are unrelated to any incident of service.  While the 
veteran in October 2001 stated that service records are 
inaccurate, the Board finds that his denial of pertinent 
history and symptomatology on service discharge examination 
in September 1970 and subsequently in September 1971, 
combined with normal findings clinically at those times, and 
combined with the fact that treatment was first shown in and 
after 1982 shows that the claimed disorders were not incurred 
or aggravated in service. 

In sum, there is no reliable evidence of irritable bowel 
syndrome in service or in proximity to service and there is 
no reliable evidence linking it to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).




ORDER

Entitlement to service connection for lower back disability 
is denied.

Entitlement to service connection for cervical spine 
degenerative joint disease is denied.

Entitlement to service connection for a disorder 
characterized by left foot swelling is denied.

Entitlement to service connection for post-traumatic stress 
disorder also claimed as anxiety disorder and stress syndrome 
is denied.

Entitlement to service connection for irritable bowel 
syndrome and diverticulitis is denied.






	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


